DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 rejection of the claim 6 made of record in the office action mailed on 03/17/2022 have been withdrawn due to Applicant’s amendment in the response filed 06/16/2022.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Daluise et al. (U.S. App. Pub. No. 20100055461) in view of Brunet et al. (U.S. App. Pub. No. 2015/0024087).
Regarding claim 1, Daluise et al. teaches an artificial turf system (par. [0012], Fig. 1) comprising a base (Fig. 1, element 12, par. [0026]), a backing located on the base (Fig. 1, element 14), the backing comprising grass-like fibers extending upwardly thereform (Fig. 1, element 16), a particulate infill residing between the grass-like fibers and providing support hereto. (Fig. 1, element 18, par. [0026]). The particulate infill disclose in Daluise et al. includes treated walnut shell particles with an antimicrobial agent. (par. [0030]).
Daluise et al. does not teach that the walnut shells are treated to remove tree nut allergies therefrom.
Brunet et al. teaches food materials that are high in allergens such that the allergens are substantially removed thereform (par. [0010]-[0012], [0014]). Brunet et al. teaches that examples of materials having allergens include walnut (par. [0003]) and that the frequency of food allergies is increasing over the years. (par. [0002]). Brunet et al. teaches a specific process for removing allergens from the food materials as discussed in par. [0012]
It would have been obvious to one of ordinary skill in the art to treat the walnut shells disclosed in Daluise et al. to remove allergens present therein.
One of ordinary skill in the art would have found it obvious to remove the allergens in the walnut shells to prevent people in contact with the turf material from adversely reacting to the walnut shell infill therein.
Regarding claim 6, the infill particles are sieve size in the range of 8 to 50. (par. [0018]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Daluise et al. (U.S. App. Pub. No. 20100055461) in view of Brunet et al. (U.S. App. Pub. No. 2015/0024087), further in view of Shimp et al. (U.S. Pat. No. 3,481,257).
Daluise and Brunet et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 2 and 4, Daluise et al. does not teach a mixture of English and Black walnut shell particles.
Shimp et al. teaches a method of improving the wear resistance of floors which are subjected to compressive loads wherein the floor contains an epoxy system containing walnut shell filler materials therein. (col. 1, lines 58-62). Shimp et al. teaches that the walnut shell filler materials include Black and English walnut shells which may be used in combination. (col. 3, lines 1-10).
It would have been obvious to one of ordinary skill in the art to use combinations of black and English walnut shells in Daluise et al.
One of ordinary skill in the art would have found it obvious to use mixture of walnut shells in order to obtain a desirable wear resistance to the turf material while also adjusting the hue and color of the artificial turf to mimic the color of grass in a dirt medium.

Regarding claim 3, while Shimp et al. does not provide the relative amounts of black and English walnuts usable together, one of ordinary skill in the art would have found it obvious to optimize the relative amounts thereof. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II). One of ordinary skill in the art would thus have been motivated to optimize the relative ratios of the walnut shell materials used to adjust the hue and color of the turf to mimic the color of grass in a dirt medium.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daluise et al. (U.S. App. Pub. No. 20100055461) in view of Brunet et al. (U.S. App. Pub. No. 2015/0024087) and Shimp et al. (U.S. Pat. No. 3,481,257), further in view of Horio et al. (U.S. App. Pub. No. 2009/0286017).
Daluise, Brunet and Shimp et al. are relied upon as described in the rejection of claim 4, above.
Daluise et al. does not teach that the walnut shells are at least partially coated with a green pigment.
Horio et al. teaches an artificial grass granulated infill material for use in an artificial grass structure. (Abstract). Horio et al. teaches coloring the granules of the infill material a green or brown color in order to improve the similarity with the ground or artificial grass but also to prevent buildup of heat by absorbing sunlight. (par. [0051]).
It would have been obvious to one of ordinary skill in the art to color the walnut shell infill of Daluise et al. a green color.
One of ordinary skill in the art would have found it obvious to color the walnut shell infill a green material to improve the similarity with the ground and grass and prevent heat buildup, as taught in Horio et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daluise et al. (U.S. App. Pub. No. 20100055461) in view of Brunet et al. (U.S. App. Pub. No. 2015/0024087), further in view of Motz et al. (U.S. Pat. No. 6,800,339).
Daluise and Brunet et al. are relied upon as described in the rejection of claim 1, above.
Daluise et al. does not teach the use of sand particles as a sublayer beneath a top layer of particulate infill.
Motz et al. teaches a filled synthetic turf with a ballast layer underneath a layer of resilient particles. (Abstract). Motz et al. teaches that the ballast layer includes sand or gravel particles which are selected for a desired degree of shock absorption. (col. 4, lines 8-32).
It would have been obvious to one of ordinary skill in the art to provide a subsurface layer beneath the infill layer of Daluise et al., the subsurface layer containing sand.
One of ordinary skill in the art would have found it obvious to include a subsurface sand layer in the artificial turf material in order to improve the shock absorbing properties thereof.

Response to Arguments
Applicant's arguments filed 06/16/2022 regarding the 35 U.S.C. §103 rejections made of record in the office action mailed on 03/17/2022  have been fully considered but they are not persuasive.
Applicant argues that the Examiner’s rejections based on the combination Daluise et al. in view of Brunet et al. are made without supporting evidence which would provide motivation to one of ordinary skill in the art to combine the teachings. (Applicant’s response filed 06/16/2022, page 6). 
The Examiner disagrees and submits that the motivation for combining the teachings of the reference with respect to removing allergens from the walnut particles of Daluise et al. stems from the teachings of Brunet et al. regarding the danger food allergens pose to the general public and the desire to substantially remove these allergens from food materials, including walnut shells. (Brunet et al., par. [0010]-[0012]). The treatment proposed in Brunet et al. is separate from the anti-microbial coating disclosed in Daluise et al. and would be done prior thereto.
With respect to the arguments directed to the inclusion of water-retaining particles in Daluise et al., claim 1 does not refer to any limitations directed to the walnut particles containing water-retaining properties or limitations directed to evaporative cooling. The arguments are therefore not commensurate in scope with the claims.
With respect to the rejections of claims 2 and 4, Applicant argues that the epoxy system system of Shimp et al. is not compatible with the infill material of Daluise et al. and therefore the combination is improper. The Examiner disagrees. Shimp and Daluise et al. are using walnut based materials as fillers in a polymer/resin material which helps provide supports and mechanical strength to the composites. It would have been obvious to one of ordinary skill to combine the teachings in the prior art for particular mixtures of walnut filler types on the basis of achieving the desired mechanical properties of the composite materials.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        06/28/2022